Citation Nr: 1040782	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for spondylolysis of the lumbar 
spine, claimed as a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Boise, 
Idaho, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which in pertinent part denied entitlement 
to service connection for spondylolysis of the lumbar spine.

When this issue was previously before the Board in October 2008, 
the Board remanded the claim for additional development.  An 
additional remand was required in October 2009 to obtain 
clarification of a medical opinion.

The Veteran had also initiated appeals with regard to claims of 
service connection for hepatitis C and hemorrhoids, but in a 
February 2007 rating decision, the RO granted in full the 
benefits sought on appeal.  No further issue remains for Board 
consideration with respect to those claims.

In June 2010 correspondence, the Veteran submitted additional 
argument in reference to claims for service connection of 
cirrhosis  of the liver, entitlement to a 100 percent rating for 
an unnamed disability, and denial of a total evaluation based on 
individual unemployability.  It is unclear if these are new 
claims, or are intended as appeals or motions for reconsideration 
of earlier VA decisions, which are not contained in the claims 
file currently before the Board.  None of the issues is currently 
before the Board, however.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the RO for 
appropriate action.  




FINDING OF FACT

Currently diagnosed lumbar spine disabilities represent 
developmental diseases or defects which have not been aggravated 
beyond the natural progression by any injury or disease in 
service.


CONCLUSION OF LAW

The criteria for service connection of spondylolysis of the 
lumbar spine, claimed as a back condition, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained the Veteran's service treatment records and has 
afforded the Veteran several VA examinations.  These are adequate 
for adjudication, as the doctors have reviewed the claims file, 
made all necessary findings, and rendered requested opinions with 
well supported rationales.  The Veteran has submitted several lay 
statements regarding his disability.  Although asked to supply 
releases to allow VA to assist him in obtaining records, the 
Veteran has declined to do so, as with records of chiropractic 
treatment reported on VA examination.  While he has recently 
indicated that he now receives Social Security Administration 
(SSA) disability payments, the context of his statement and the 
description of that award make clear that the SSA decision does 
not consider or rely upon allegations of a back disability.  As 
these records are therefore not relevant, no remand for further 
development is required.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010).  The Veteran has withdrawn his request for a 
hearing before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
Regulations provide that a congenital or developmental defect is 
not considered a disability for purposes of VA compensation and 
pension programs.  38 C.F.R. § 3.303(c).  However, if such a 
condition is aggravated beyond the natural progression of the 
disease by military service, service connection may be awarded 
for the degree of aggravation.  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service medical records reveal several complaints of general low 
back pain while on active duty.  He was given hot packs and 
exercises in November 1972.  In June 1973, the Veteran reported 
that he had hurt his low back stepping off some steps.  There was 
no spasm or tenderness, and no diagnosis was rendered.  He 
reported pain again in September 1973, of one year duration, and 
was told to take medication and apply heat.  Again, no diagnosis 
was entered.  At the December 1975 examination for separation 
from service, doctors noted no abnormality or disability of the 
spine, nor did the Veteran report any problems.  He stated that 
he was in good health.

In his initial January 1976 claim for benefits, the Veteran 
stated that he was seeking benefits for "backache" dating from 
June 1973.  

In lay statements received from the Veteran's wife and a long 
time friend, it was reported that the Veteran had experienced 
back problems since service.  They observed, and the Veteran 
reported, episodes of sharp pain and spasm over the years.

A VA examination was conducted in August 2005.  The examiner, a 
nurse practitioner, reviewed the claims file in conjunction with 
the examination.  The Veteran reported that he experienced pain 
throughout his spine, and his low back pains had begun in service 
and then progressed.  He had constant muscular pain, with 
occasional shooting pains.  He was treated by a chiropractor with 
some temporary relief.  He recalled no trauma or injury, just 
"stress and strain" during service.  Range of motion of the low 
back was full in all planes, but painful.  X-ray of the lumbar 
spine showed pars interarticularis defects on both sides of L5 
and S1. The final diagnosis was degenerative disc disease at L5-
S1 and spondylolysis, which was causing chronic back pain.

In February 2007, the same examiner again reviewed the claims 
file, and opined that because there were "no medically verified 
symptoms" of back problems from 1976 to 2005, the current back 
disability was not likely related to the back pain reported in 
service; it was more likely due to age related degenerative 
changes.

A second VA spine examination was conducted in November 2008, by 
Dr. HLP.  The examiner reviewed the claims folder in conjunction 
with the examination.  He noted the treatment for back pain in 
service, and complaints of continued low back pain since.  The 
Veteran described a constant daily ache, with weekly flare-ups of 
severe pain after lifting or bending.  Active range of motion was 
limited when measured, with pain on movement.  However, Waddell 
signs were positive, indicating an organic overlay or malingering 
in reporting symptoms.  The doctor concluded that there was no 
actual impairment of the range of motion.  X-rays showed 
bilateral pars defects at the lumbosacral interspace, as had 
prior x-rays.  Prior studies showed spondylolysis, but there was 
no showing of spondylolisthesis.  A small spur was seen at L3-L4.  
"This is likely a genetic defect not caused by service but could 
have been aggravated by incidence [sic] noted in service 
records."

The examiner was asked to again review the file and clarify his 
opinion in November 2009.  Dr. HLP noted that x-rays established 
a diagnosis of bilateral pars defects at L5-S1 without associated 
anterolisthesis, canal or foraminal stenosis.  There were mild 
endplate spurs at L1-L2 and L2-L3 without disc space narrowing or 
foraminal stenosis.  There was no evidence of focal disc 
protrusions or canal or foraminal stenosis.  If this condition 
had progressed, Dr. HLP stated he would expect some 
spondylolisthesis or displacement, and this had not occurred.  He 
could not explain why the Veteran was reporting back pain, but 
"it is certainly not based on" any condition shown on x-ray.  
He noted that no clinical findings supported the complaints of 
pain, and the in-service injuries were "relatively minor" based 
on the available records.  In light of the minor nature of in-
service injury and the lack of any clinical evidence accounting 
for or corroborating the Veteran's reports of continual back pain 
since service, Dr. HLP found the allegations to be not credible.  
Moreover, there was no x-rays evidence documenting any 
progression at all, natural or otherwise, of the genetic defect 
of the lumbosacral spine.  

The great weight of the evidence of record establishes that there 
is no acquired disability of the lumbosacral spine; the sole 
defect present is a congenital deformity of the vertebrae.  While 
one VA examiner, a nurse practitioner, diagnosed disc disease as 
well, a second, more qualified examiner, Dr. HLP, found no such 
disease.  His conclusions were based upon the same records 
reviewed by the first examiner, plus additional objective test 
results and examination.  Dr. HLP's opinion is entitled to 
greater weight.  

Moreover, the congenital defect has not been aggravated by 
service.  Dr. HLKP indicates that aggravation is possible, but he 
found no evidence of any progression of the defect whatsoever, 
due to any source at all.  There has been no shift in the 
alignment of the vertebrae, which would be the cardinal sign of 
progressive impairment from the pars interarticularis defect.  
Even that would be expected only as part of the natural 
progression of any disability, and not due to aggravation by an 
outside agent.

Dr. HLP also indicates that there is no actual low back 
disability present; while the Veteran reports pain that limits 
his functional capacity, testing indicated that the Veteran was 
not being completely forthright, whether due to some 
psychological overlay or intentional obfuscation.  This is not 
inconsistent with prior findings, which also showed a full range 
of motion and subjective reports of pain.  Statements from the 
Veteran's wife and friend, describing episodes of pain they 
literally brought him to his knees, appear refuted by the medical 
conclusions of Dr. HLP, which report that there is no 
identifiable organic cause for the Veteran's reported symptoms.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Service connection for spondylolysis of 
the lumbar spine, claimed as a back condition, is not warranted.


ORDER

Service connection for spondylolysis of the lumbar spine, claimed 
as a back condition is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


